DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucantonio (DE 10 2004 019 360). 
Regarding claim 1, Lucantonio discloses an insulation displacement contact (10) for piercing through an insulation of a cable or wire (12) in a cutting direction and electrically contacting an electrically conductive core of the cable or wire, comprising:
a contact body (70) having a piercing section for piercing the insulation and a contact slot (22, 24, 26) receiving the core of the cable or wire (12), the contact slot extending along the cutting direction from the piercing section into the contact body, the contact body having a pair of blades separated by the contact slot, the blades (64, 66, 68) have a pair of attachment slots (48, 50, 52) extending from the piercing section into the blades.
Regarding claim 2, Lucantonio discloses the attachment slots (48, 50, 52) extend parallel to the contact slot (22, 24, 26).

Regarding claim 3, Lucantonio discloses a clip (38) adapted to be inserted into the attachment slots (48, 50, 52).
Regarding claim 4, Lucantonio discloses the clip (38) has a U-shape.
Regarding claim 5, Lucantonio discloses the clip (38) has a mounting slot, at least a portion of the mounting slot (near 58: see fig. 2) is perpendicular to the cutting direction when the clip is attached to the contact body in an attached state.
Regarding claim 6, Lucantonio discloses the mounting slot surrounds the contact slot (22, 24, 26) in the attached state.
Regarding claim 7, Lucantonio discloses the clip has a clip (38) base and a pair of clip legs extending from the clip base.
Regarding claim 8, Lucantonio discloses a pair of ends of the clip legs (38) each have an attachment section inserted in one of the attachment slots in the attached state. 
Regarding claim 9, Lucantonio discloses the attachment sections extend along the cutting direction to the mounting slot (see fig. 2).
Regarding claim 10, Lucantonio discloses a pair of opposite walls of the mounting slot are each supported by a face of one of the blades (64, 66, 68).
Regarding claim 11, Lucantonio discloses the contact body extends beyond the clip(38) in a direction perpendicular to the cutting direction and in a direction counter to the cutting direction when the clip is in the attached state.
Regarding claim 12, Lucantonio discloses the clip legs (38) are convexly curved away from the contact slot.


a cable positioner receiving and positioning a further cable or wire (12), the cable positioner has a pair of receiving parts connected to each other by a hinge member (84), the receiving parts are lockable to each other and the cable positioner is movable into the housing (30), the insulation displacement contact electrically contacts the further cable or wire received in the cable positioner.
Regarding claim 14, Lucantonio discloses the housing and the cable positioner each have a dove-tailed guidance member and a movement of the cable positioner with respect to the housing  (30) is guided by the dove-tailed guidance members. 
Regarding claim 15, Lucantonio discloses the cable (12) positioner is lockable in the housing (30) in at least two positions.
Regarding claim 16, Lucantonio discloses a cable receptacle of the cable positioner has a strain relief member extending into the cable receptacle and relieving a strain on the further cable or wire (30).
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

  /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                   02/10/2022